t c memo united_states tax_court scott ray holmes petitioner v commissioner of internal revenue respondent docket no 21956-07l filed date scott ray holmes pro_se ann l darnold for respondent memorandum opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination sustaining a proposed levy with respect to hi sec_2002 federal_income_tax liability 1unless otherwise indicated section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background petitioner previously litigated hi sec_2002 federal_income_tax deficiency as well as additions to tax under sec_6651 and and a in holmes v commissioner tcmemo_2006_ holmes i this court sustained the deficiency and additions to tax under sec_6651 and sec_6654 and imposed a dollar_figure penalty under sec_6673 respondent assessed petitioner’ sec_2002 liability in accordance with this court’s decision in holmes i respondent subsequently sent petitioner letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to his outstanding tax_liability in response petitioner submitted form request for a collection_due_process or equivalent_hearing in which he asserted frivolous arguments respondent’s appeals_office appeals responded by letter scheduling a telephone conference the letter further advised petitioner before you decide whether to petition a notice_of_determination you should know that the tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless 115_tc_576 forbes v commissioner t c memo dollar_figure penalty 2with respect to the addition_to_tax under sec_6651 we held that respondent failed to carry his burden of production under sec_7491 figures have been rounded to the nearest dollar imposed aston v commissioner t c memo dollar_figure penalty imposed petitioner responded by letter requesting a correspondence hearing respondent granted the request by letter reiterating the warning about the possibility of sanctions if petitioner continued to assert frivolous positions petitioner submitted another letter to respondent repeating the frivolous grounds stated in the hearing request and making additional frivolous arguments contesting his underlying liability by notice_of_determination appeals sustained the proposed levy in his petition seeking judicial review of the final_determination petitioner challenges his underlying liability on frivolous grounds similar to those he relied upon throughout the administrative process discussion sec_6330 requires the secretary to furnish a person notice and opportunity for a hearing before making a levy on the person’s property at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 petitioner not only received a notice_of_deficiency for but also litigated the matter before this court in holmes i consequently in this collection proceeding he is precluded from disputing his underlying liability not only by sec_6330 but also by principles of res_judicata see sparkman v commissioner tcmemo_2009_308 the record demonstrates that appeals verified that all applicable laws and administrative procedures were followed petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer a viable alternative means of collection these issues are now deemed conceded see rule b respondent did not abuse his discretion in sustaining the proposed levy respondent has moved to impose a penalty under sec_6673 which authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless in holmes i we found that petitioner was liable for a dollar_figure penalty under sec_6673 because he took frivolous positions before and during trial despite ample warnings before trial from respondent holmes v commissioner supra notwithstanding the sanctions imposed in holmes i issued more than a year before petitioner filed his petition in this case and notwithstanding respondent’s ample warnings in this proceeding about the possibility of additional sanctions under sec_6673 petitioner has persisted in his misguided course of conduct in furtherance of the purpose of sec_6673 to deter such conduct we believe a more significant sanction is now appropriate pursuant to sec_6673 we shall require petitioner to pay to the united_states a penalty of dollar_figure to reflect the foregoing an order and decision will be entered for respondent 3the current case is the third to date in which petitioner has pursued frivolous and groundless positions recently in holmes v commissioner tcmemo_2010_42 we imposed a dollar_figure penalty under sec_6673 because petitioner asserted frivolous positions with respect to his tax_year
